DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group II, claims 14-20 in the reply filed on March 8, 2019 is acknowledged. Non-Elected claims will be cancelled when claim 14 and any dependent claims are found allowable.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such a claim limitation is: sealing member in claim 19. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In the instant case the sealing member is 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14, 15, 17, 18, and 22-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyd et al, US Patent Application Publication 2017/0350688 A1.
Boyd et al teaches:
Regarding claims 14 and 23,  A substrate processing apparatus 100 comprising: a gas channel (bottom of 114) including a center gas inlet 138 and an additional gas inlet 132 that is spaced apart from the center gas inlet 138;  a through hole (hole in lid) that is spaced apart from the center gas inlet  (Figure 1) and in fluid communication with the additional gas inlet 132; a buffer space 120  that is spaced apart from the center gas inlet (Figure 1) and disposed between the through hole and the additional gas inlet; and  terminates at the lower surface of the gas channel (bottom of 114), wherein the buffer space 120 begins at a lower end of the through hole (bottom of lid) and terminates at the upper surface of the gas channel (bottom of 114), and wherein the buffer space 120 has a greater diameter than the through hole and the additional gas inlet, and wherein a first gas flow path (from the gas source 144 through gas delivery system 180 through pipes, through the through hole in lid, through buffer space 120, through additional gas inlets 132 in gas channel (bottom of 114), and terminating in the gas flow channel 122,124) through the through hole (hole in lid) terminates at the gas flow channel 122, 124, wherein a second gas flow path (from gas source 140 through the center gas inlet 138 in gas channel (bottom of 114) and terminating in the gas flow channel 122,124) through the center gas 138 inlet terminates at the gas flow channel 122, 124, and -4-Serial No. 15/925,532wherein the first gas flow path is isolated from the second gas flow path (Figure 1).
Regarding claim 15, the processing of a substrate in a reaction space is locally controlled using a diluted gas 144 supplied to the gas flow channel 122, 124.

Regarding claim 18, the at least two of the pair of the middle gas inlet and the edge gas inlet are arranged to be spaced apart from each other by an angle of 180 degrees. (Figure 1)  
Regarding claim 22, the additional gas inlet 132 has a different diameter than the diameter of the center gas inlet 138.
Regarding claim 24, the buffer space 120 is formed within a wall (vertical portions of 114) adjacent the gas channel (bottom of 114).  
Regarding claim 25, a first gas flow flows through the first gas flow path, wherein a second gas flows through the second gas flow path, and wherein the first gas (inert gas) and the second gas (process gas) are different.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Boyd et al, US Patent Application Publication 2017/0350688 A1, in view of Pettinger et al, US Patent 9,017,481.
Boyd et al was discussed above.
Boyd et al differs from the present invention in that Boyd et al does not teach that the surface of the shower plate facing the gas channel has a conical shape.
Regarding claim 16, Pettinger et al teaches a gas channel 110, a shower plate 112, and a gas flow channel 1100 is formed having a clearance defined by a lower surface 1104 of the gas channel 110 and an upper surface 1102 of the shower plate 112, the lower surface 1104 and the upper surface 1102 being substantially parallel 
The motivation for making the shower plate facing the gas channel of Boyd et al such that it is a conical shape is to provide an alternate and equivalent shape for the shower plate as taught by Pettinger et al. Furthermore, it has been held that a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious. (See In re Dailey, 357 F.2d 669,149 USPQ 47 (CCPA 1966) MPEP 2144.04.IV.B)
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the shower plate facing the gas channel of Boyd et al such that it is a conical shape as taught by Pettinger et al.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Boyd et al, US Patent Application Publication 2017/0350688 A1, in view of Kido et al, US Patent Application Publication 2003/0041971 A1.
Boyd et al was discussed above. 
Boyd et al differs from the present invention in that Boyd et al does not teach a sealing member between each pair of the middle gas inlet and the edge gas inlet.
Regarding claim 19, Kido et al teaches a sealing member 103 between each pair of the middle gas inlet and the edge gas inlet. (Figure 9)
	The motivation for adding the sealing members of Kido et al between each pair of the middle gas inlet and the edge gas inlet in the apparatus of Boyd et al is to isolate the middle and edge gas inlets such that the flow to the middle and edge zones can be independently controlled as taught by Kido et al
.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Boyd et al, US Patent Application Publication 2017/0350688 A1, in view of Hayashi et al, US Patent 8,038,835 B2.
Boyd et al was discussed above.
Boyd et al differs from the present invention in that Boyd et al does not teach an annular groove is formed in a lower surface of the gas channel, and, at least one of the middle gas inlet and the edge gas inlet is linked with the gas flow channel via the annular groove.
Hayashi et al an annular groove 22 is formed in a lower surface of the gas channel 1a, and a gas inlet 9 is linked with the gas flow channel 7 via the annular groove. (Figure 1)
The motivation for adding the annular groove of Hayashi et al to the lower surface of the gas channel of Boyd et al and connecting at least one of the middle or edge gas inlets with the gas flow channel via the annular groove is to uniformly distribute the gas supplied by the middle or edge gas inlet throughout the gas flow channel as taught by Hayashi et al. 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the annular groove of Hayashi et al to the lower surface of the gas channel of Boyd et al, and connect at least one of the middle or edge gas inlets with the gas flow channel via the annular groove.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 14-20 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 15/802,154 (‘154) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ’154 teach all of the limitations of the present invention or any differences would be obvious to one of ordinary skill in the art. For example, as noted above, making the sides of the gas flow channel parallel is taught by ‘154 and Boyd et al; and the specific number and placement of the second through-holes (additional gas inlets) is an obvious design choice.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments, see arguments directed Sano et al, filed April 21, 2021, have been fully considered and are persuasive.  The 102 and 103 rejections based on Sano et al have been withdrawn. 
Applicant's arguments filed April 21, 2021 have been fully considered but they are not persuasive.
	In regard to the arguments directed to Boyd et al, the Examiner disagrees. Boyd et al has been interpreted as teaching that the gas flow channel is composed of the spaces 122 and 124. Thus the gases exiting the first and second gas supply path into the gas flow channel are isolated from each other. They do not mix until they are in the gas flow channel as required by the claim. 
	Regarding the arguments directed to the obvious double patenting rejection, the Examiner disagrees. The arguments also do not overcome the obvious double patenting rejection because 15/802,154 teaches the added limitations.
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art teaches the technological background of the invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437.  The examiner can normally be reached on 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.